ROBERTS, Justice,
dissenting.
Appellant Aida E. Feliciano Tirado was convicted of criminal contempt and sentenced to four months in prison, as well as ordered to pay a $100 fine and costs of prosecution. Appellant now challenges judgment of sentence on direct appeal.
The record demonstrates that the court imposed sentence without due consideration for this Commonwealth’s statutory sentencing guidelines. See Sentencing Code, Act of December 30, 1974, P.L. 1052, §§ 1 et seq., as amended, 18 Pa.C.S.A. §§ 1301 et seq. (Supp. 1979-80). The sentencing court did not comply with section 1325 which requires consideration of “the history, character, and condition of the defendant . . .” before imposing “total confinement.” Nor did the court follow Section 1322’s direction to “accord weight in favor of an order of probation . . . ” to the twelve grounds enumerated in that section. Rather, the *372court restricted its sentencing consideration exclusively to the nature and circumstances of the crime:
“With respect to the sentence imposed, it may be noted that the appellant was the only substantial Commonwealth witness and that as a result of her refusal to testify the serious charges against the defendant were required to be dismissed for want of evidence (N.T. 33).”
From this record, it must be concluded that the court failed to consider the statutory factors set forth in the “total confinement” and “probation” sections of the Sentencing Code. This failure necessitates vacation of judgment of sentence and remand for resentencing in conformity with the Sentencing Code. See Commonwealth v. Martin, 466 Pa. 118, 351 A.2d 650 (1976) (sentencing court acted improperly in automatically imposing sentence based solely on the crime); see generally Commonwealth v. Kostka, 475 Pa. 85, 379 A.2d 884 (1977).